Hoar, J.
We are of opinion that the right of the plaintiff to recover the whole amount due to her for the support of the defendant’s wards is not controlled by the fact that she applied for and obtained an appointment as guardian in this commonwealth. Without deciding upon the validity of that appointment, or whether it changed in any respect her relations to the minors, or their guardian under the laws of Illinois, it certainly does not appear that, by virtue of it, she obtained possession of any property available for the minors’ support. The duty of the defendant, either to transfer to her the property of the minors, or to provide in some manner for their maintenance, cannot be questioned. On the other hand, a guardian is not obliged to provide for the support of his ward, when he has no property of the ward available for that purpose. If there were a subsisting contract, by which the defendant had engaged to pay the plaintiff for the support of the minors, he would not be discharged from its obligation, until he had given her notice of its termination. He would be entitled to indemnity out of the wards’ estate, and is therefore no loser by the arrangement, so long as he consented that the plaintiff should furnish the support, and had not revoked his promise to pay for it.

Exceptions sustained.